*These four actions are instituted by the same plaintiffs for the same premises and under the same claim of title, as in the case of P.Rollins et al v. Ham Rollins and R. M. Henry, decided at the present term. The same questions are involved and the decision in that case is referred to as the decision of the Court in these actions. If the defendants or either of them have been evicted on judgments obtained in these actions they are entitled to restitution of possession until the determination of the issue made in them all between the plaintiffs and R. M. Henry who has *Page 269 
applied and has the right to be made defendant either with or in the place of the tenants.
Error.
PER CURIAM.                              Venire de novo.
* Rollins v. Edward Sams; Rollins v. Bishop Johnson; Rollins v.James Bishop.